internal_revenue_service number release date index number ------------------------------ --------------------- ------------------------------------------------------ ---------------------------------------------- ---------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb hw plr-123571-13 date date legend taxpayer ------------------------------------------------------------------------- --------------------------------------------------- ------------------------------------------------------ state statute plan a plan b plan c plan d plan e ----------------- --------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------------------------ ------------------------------------------------------ ---------------------------------------------------- dear -------------------- this is in response to your letter of date requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment under sec_104 of the internal_revenue_code code of certain accidental disability allowances and death_benefits provided to public employees and their survivors under plans a through e plr-123571-13 taxpayer is responsible for the administration of plans a through e the plans along with several other qualified defined benefit plans for public employees in state the plans are established under and governed by the statute plan a is a cost-sharing multiple-employer public defined_benefit_plan established to provide pension benefits for most employees of state and any county municipality school district or public agency membership in plan a is generally required as a condition_of_employment for most employees of the state or any county municipality school district or public agency certain members of plan a qualify to enroll into special employee groups such as certain law enforcement officers prosecutors legislators and workers’ compensation judges plan b is a cost-sharing multiple-employer public defined_benefit_plan established to provide pension benefits for substantially_all teachers or members of the professional staff and other employees who have titles that are unclassified professional and certified membership in plan b is mandatory for substantially_all members of the professional staff and other employees who have titles that are unclassified professional and certified plan c is a cost-sharing multiple-employer public defined_benefit_plan established to provide pension benefits for all policemen and firemen in municipalities where local police and firemen pension funds existed prior to a certain date or where plan c was adopted by referendum or resolution and for certain state and county employees enrollment is restricted to eligible policemen and firemen who are permanent and full- time and who pass the physical and mental fitness requirements plan d is a single-employer public defined_benefit_plan established to provide pension benefits for all uniformed officers and troopers of state police it is mandatory for them to enroll in plan d plan e is a single-employer public defined_benefit_plan established to provide pension benefits for employees of state penal institutions employed prior to a certain date who did not transfer to plan c plan e no longer accepts new members there are no active members in plan e only retirees or their survivors who receive benefits statute sec_43 15a-43 plan a 18a c plan b 16a-7 plan c 5a-10 a plan d and plan e each separately identify eligibility for an accidental disability retirement allowance for the members of each respective plan each statute section provides for a board_of trustees or a commission to determine that an accidental disability allowance is payable upon finding that an employee is permanently_and_totally_disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties plr-123571-13 after a board_of trustees or a commission determines that an accidental disability allowance is payable statute sec_43 15a-46 plan a 18a plan b 16a- plan c 5a-10b plan d and plan e provide for the determination of the amount of benefits the statute sections for plans a and b provide for an annuity which is the actuarial equivalent of the member’s accumulated deductions plus interest and a pension which when added to the annuity total sec_72 of the member’s actual annual compensation_for which plan contributions were being made at the time of the accident the statute section for plan c provides for the payment of an annuity which is the actuarial equivalent of the member’s accumulated_contributions and interest and a pension which when added to the annuity total sec_2 of the member’s actual annual compensation_for which plan c contributions were being made at the time of the accident or retirement whichever is greater the statute section for plan d provides for an annuity which is the actuarial equivalent of the member’s accumulated_contributions and interest and a pension which when added to the annuity total sec_2 of the member’s final compensation statute sec_43 15a-50 plan a and 18a plan b provide a member who is retiring with an election to receive benefits in a lifetime retirement allowance or to elect to receive the actuarial equivalent of the retirement allowance in a lesser benefit payable throughout life if a member who retired on an accidental disability retirement allowance has elected to receive the actuarial equivalent in a lesser benefit the member’s beneficiary receives an actuarially equivalent lesser benefit for plans a and b the statute sections provide for five optional amounts that may apply to a member’s beneficiary statute sec_43 16a-12 plan c 5a-25 plan d and plan e provide varying amounts of benefits to the spouse and children of a member who has retired on an accidental disability retirement allowance for plans c d and e a member’s widow or widower is paid a pension of percent of final compensation_for his or her use to continue during widowhood plu sec_15 percent of such compensation payable to one surviving child or an additional of such compensation to two or more children if there is no surviving widow or widower percent of compensation will be paid to one surviving child percent of compensation to two surviving children in equal shares and percent if there are three or more children statute sec_43 15a-49 plan a 18a plan b 16a-10 plan c and 5a-14 plan d provide for accidental death_benefits upon the death of the member in active_service as a result of an accident met in the actual performance of duty at some definite time and place under each of the statute sections the death_benefit consists of a pension for all plans the amount of the benefit under each statute is calculated on a percentage of the compensation upon which contributions by the member were based in the last year of creditable service plr-123571-13 for plans a and b the death_benefit i sec_50 percent of the compensation_for the surviving_spouse it is percent percent or percent to one two or three or more surviving children respectively if there is no surviving_spouse it is a percent or percent benefit paid to one or two surviving parents respectively if there is no surviving_spouse or children for plan c the death_benefit is the annual compensation if death occurs in the first year of creditable service and is percent for the surviving_spouse it is percent percent or percent to one two or there or more surviving children respectively if there is no surviving_spouse it is a percent or percent benefit paid to one or two surviving parents respectively if there is no surviving_spouse or children for plan d the percentage multiplier may be applied to final compensation or to adjusted final compensation the compensation is the annual compensation if death occurs in the first year of creditable service final adjusted compensation is defined as final compensation increased by the same percentage increase applied in any adjustments of the compensation schedule of active members after the member’s death and before the date on which the deceased member of the retirement_system would have accrued years_of_service under the assumption of continuous service the applicable_percentage multiplier for calculating a portion of the death_benefit is percent for the surviving_spouse it is percent percent or percent to one two or three or more surviving children respectively if there is no surviving_spouse it is a percent or percent benefit paid to one or two surviving parents respectively if there is no surviving_spouse or children sec_104 of the code excludes from gross_income amounts that are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 of the income_tax regulations provides that the exclusion from income of amounts described in sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee this exclusion however is not available and does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness in revrul_80_44 1980-c b a statute in the nature of a workmen’s compensation act provided for an allowance of the greater of a percent of the individual’s average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over plr-123571-13 percent of final_average_compensation was attributable to length of service and therefore not excludable from gross_income revrul_80_84 1980_1_cb_35 considered sec_183 of a los angeles california statute that provided benefits to survivors when any member of the fire or police department shall die after retirement or while eligible for retirement from such department on account of years_of_service the ruling concluded that benefits paid to employees’ survivors may qualify as paid under a statute in the nature of a workmen’s compensation act where those benefits are a mere continuation of employees’ sec_104 benefits accordingly based on the information submitted and representations made and authorities cited above we conclude as follows sec_43 15a-43 plan a section 18a c plan b sec_43 16a-7 plan c sec_53 5a-10 a plan d and sec_43 plan e are statutes in the nature of workmen’s compensation acts under sec_104 of the code because payments for accidental disability retirement are only made if the member is permanently_and_totally_disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties accidental disability retirement allowance paid under sec_43 15a-46 plan a and section 18a plan b shall not be considered gross_income to the recipient under sec_104 of the code accidental disability retirement allowance paid under sec_43 16a-7 and plan c sec_53 5a-10 b and c plan d and sec_43 plan e shall not be considered gross_income to the recipient under sec_104 of the code accidental disability survivor benefits paid under sec_43 15a-50 plan a section 18a plan b sec_43 16a-12 plan c sec_53 5a-25 plan d and sec_43 plan e to a survivor of an accidental disability retirement retiree shall not be considered gross_income to the recipient to the extent the amount does not exceed the underlying allowance that was excludable from the retiree’s gross_income under sec_104 of the code accidental death_benefits paid to a survivor of a member who dies as a result of an accident met in the actual performance of duty shall not be considered gross_income to the recipient under sec_104 of the code if paid under sec_43 15a-49 a plan a but only to the extent of the benefits specified in sec_43 15a-49 b and e or if paid under section 18a a plan b but only to the extent of the benefits specified in section 18a b and e plr-123571-13 accidental death_benefits paid to a survivor of a member who dies as a result of an accident met in the actual performance of duty shall not be considered gross_income to the recipient under sec_104 of the code if paid under sec_43 16a-10 a plan c but only to the extent of the benefits specified in sec_43 16a-10 and accidental death_benefits paid to a survivor of a member who dies as a result of an accident met in the actual performance of duty shall not be considered gross_income to the recipient under sec_104 of the code if paid under sec_53 5a-14a plan d but only to the extent of the benefits specified in sec_53 5a-14 b b and e no opinion is expressed or implied concerning the federal tax consequences under any other provision of the code or regulations or statute other than those specifically stated above these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt and government entities cc
